Citation Nr: 1432781	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1965 to April 1968, and from August 1979 to August 1996.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2012 decision, the Board, inter alia, denied a disability rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine.  The issue of entitlement to a total rating based on individual unemployability due to service-connected degenerative disc and joint disease of the lumbosacral spine, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), was remanded to the RO for additional evidentiary development, as were the issues of entitlement to service connection for bilateral foot and ankle disabilities and whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for otitis media of the left ear.  

The appellant appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant's then-attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand, arguing, inter alia, that the Board had failed to consider the appellant's entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extraschedular basis pursuant to 38 C.F.R. § 3.321.  In an August 2012 order, the Court granted the motion, vacated that part of the Board's January 2012 decision denying a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, and remanded the matter for readjudication.  

In a March 2013 decision, the Board, inter alia, denied a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine; remanded the issue of entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1); and noted that because the matters previously remanded by the Board in January 2012 were still pending at the RO, they were not yet ready for appellate consideration.  

The appellant appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant's then-attorney and a representative of VA's Office of General Counsel again filed a Joint Motion for Partial Remand, arguing that the Board had failed to provide an adequate statement of reasons or bases in denying a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine.  In a March 2014 order, the Court granted the motion, vacated that portion of the Board's March 2013 decision denying a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, and remanded the matter for readjudication.  This is the sole matter currently at issue in this decision.  

In that regard, it is noted that in a March 2014 decision, the Board, inter alia, denied a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  Thus, that matter is no longer before the Board.  

In connection with this current matter, the Board has again reviewed the available record in its entirety, including the paper claims folder, Virtual VA, VBMS, and VACOLS.  The record currently available to the Board indicates that the RO still has not yet completed the development ordered by the Board in its January 2012 remand.  Thus, those remanded issues  -- entitlement to a total rating based on individual unemployability due to service-connected degenerative disc and joint disease of the lumbosacral spine, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b); the issues of entitlement to service connection for bilateral foot and ankle disabilities; and the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for otitis media of the left ear -- are referred to the attention of the Agency of Original Jurisdiction (AOJ) for appropriate action, including completion of the previously ordered development.  
REMAND

Since the RO last considered this matter in December 2009, a substantial amount of relevant evidence has been associated with the record, including VA clinical records  and 2014 VA spine examination.  Absent a waiver, this evidence must be considered by the RO in the first instance.  38 C.F.R. § 20.1304 (2013).  

The Board further notes that the Veteran reported that since October 2008, he had been receiving fee basis treatment for his service-connected low back disability at Virginia Commonwealth University Medical Center's Spinal Cord Clinic and at Henrico Doctors' Hospital.  Clinical records from Virginia Commonwealth University Medical Center for the period from January 2011 to February 2014 were subsequent submitted but not for period from October 2008 to December 2010.  It is unclear whether there are additional records available.    

Finally, although the appellant recently underwent a VA spine examination, apparently in connection with a different claim, the Board concludes that another VA medical examination is necessary in connection with this claim, in order to ensure compliance with the terms of the parties Joint Motion for Partial Remand and the Court's March 2014 order, to include clarifying the impact of the appellant's spinal cord stimulator or pain medications on his service-connected low back disability.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the appellant, obtain any outstanding relevant records from the Virginia Commonwealth University Medical Center's Spinal Cord Clinic and the Henrico Doctors' Hospital for the period from October 2008 to the present.  

2.  Obtain relevant records from the Richmond VA Medical Center for the period from April 2014 to the present.  

3.  After these records are obtained and associated with the record, afford the appellant a VA medical examination for the purpose of evaluating the severity of his service-connected degenerative disc and joint disease of the lumbosacral spine.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should comment on the severity of the appellant's service-connected degenerative disc and joint disease of the lumbosacral spine, to include providing range of motion measurements for the thoracolumbar spine.  

The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Finally, the examiner should comment on the impact of any medications or medical devices used by the appellant to treat his spine disability, to include the impact on his symptoms and on his range of motion.  A complete rationale must be provided for any opinion offered.

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the AOJ should readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought by the appellant remain denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



